Exhibit 10.1






EXECUTION VERSION






THIRD AMENDMENT


to


LOAN AGREEMENT




between




U.S. BANK NATIONAL ASSOCIATION


and


PINNACLE FINANCIAL PARTNERS, INC.
Third Amendment dated as of March 27, 2018
Second Amendment dated as of April 26, 2017
First Amendment dated as of March 27, 2017
Original Agreement dated as of March 29, 2016





--------------------------------------------------------------------------------









THIRD AMENDMENT TO
LOAN AGREEMENT
This THIRD AMENDMENT TO LOAN AGREEMENT (this "Third Amendment") is dated as of
March 27, 2018, and is made by and between PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation ("Borrower"), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("Lender").
R E C I T A L S:
A.    Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of PINNACLE BANK, a Tennessee banking corporation with
its principal banking offices in Nashville, Tennessee.
B.    The Borrower and Lender are party to a Loan Agreement dated as of March
29, 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof including pursuant to that certain
First Amendment to Loan Agreement dated March 27, 2017 and the Second Amendment
dated as of April 26, 2017, the "Original Agreement").
C.    The parties hereto desire to amend and modify the Original Agreement in
accordance with the terms and subject to the conditions set forth in this Third
Amendment.
D.    Capitalized terms not otherwise defined in this Third Amendment shall have
the meanings respectively ascribed to them in the Original Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:
A G R E E M E N T:
Section 1.    AMENDMENTS TO THE ORIGINAL AGREEMENT.
1.1    Definitions (Section 1.1). The definition of the terms "Maturity Date"
set forth in Section 1.1 of the Original Agreement shall be amended in its
entirety to read as follows:
""Maturity Date" means April 26, 2018."
1.2    Reserves to Nonperforming Loans (Section 7.4). The first sentence of
Section 7.4 of the Original Agreement shall be amended in its entirety to read
as follows and the corresponding percentage in Annex A to Exhibit C to the
Original Agreement shall be reduced from 100% to 80%:
"Borrower shall cause Subsidiary Bank (on a consolidated basis) to maintain, as
of the last day of each calendar quarter of Borrower, a ratio of the Allowances
for Loan Losses to Nonperforming Loans (Allowance for Loan Losses divided by
Nonperforming Loans) of not less than 80%."






--------------------------------------------------------------------------------





Section 2.    REPRESENTATIONS and Warranties. Borrower hereby represents and
warrants to Lender as of the date hereof as follows:
(i)    No material Event of Default or material Unmatured Event of Default has
occurred and is continuing, and no Event of Default or Unmatured Event of
Default would result from the amendments contemplated hereby.
(ii)    The execution, delivery and performance by the Borrower of this Third
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.
(iii)    This Third Amendment and the other Transaction Documents (as amended by
this Third Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors'
rights or equitable principles generally.
(iv)    Borrower's obligations under the Original Agreement and under the other
Transaction Documents are not subject to any defense, counterclaim, set-off,
right to recoupment, abatement or other claim.
Section 3.    ADDITIONAL Terms.
3.1    Acknowledgement of Indebtedness under Agreement. Borrower acknowledges
and confirms that, as of the date hereof, Borrower is indebted to Lender,
without defense, setoff, or counterclaim, in the aggregate principal amount of
ZERO AND 00/100 DOLLARS ($-0.00-) under the Original Agreement.
3.2    The Agreement. On and after the Effective Date: (i) each reference in the
Original Agreement to "this Agreement," "hereunder," "hereof," "herein," or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (b) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (c) this Third Amendment shall be deemed a "Transaction Document"
for the purposes of the Original Agreement.
3.3    Third Amendment and Original Agreement to be Read Together. This Third
Amendment supplements and is hereby made a part of the Original Agreement, and
the Original Agreement and this Third Amendment shall from and after the
Effective Date be read together and shall constitute one agreement. Except as
otherwise set forth herein, the Original Agreement shall remain in full force
and effect.
3.4    Acknowledgements. Borrower acknowledges that (i) it has been advised by
counsel of its choice of law with respect to this Third Amendment, the Original
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) any waiver of Borrower set forth herein has been
knowingly and voluntarily made, and (iii) the obligations of Lender hereunder
shall be strictly construed and shall be expressly subject to Borrower's
compliance in all respects with the terms and conditions of the Original
Agreement as amended by this Third Amendment.


2

--------------------------------------------------------------------------------





3.5    NO WAIVER.     THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS THIRD
AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY EVENT OF DEFAULT (INCLUDING
WITHOUT LIMITATION ANY EVENTS OF DEFAULT EXISTING ON THE DATE HEREOF, IF ANY),
NOR OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF LENDER (INCLUDING
WITHOUT LIMITATION ANY RIGHTS, POWER OR REMEDIES OF LENDER WITH RESPECT TO ANY
EVENTS OF DEFAULT EXISTING ON THE DATE HEREOF, IF ANY), NOR, EXCEPT TO THE
EXTENT THE ORIGINAL AGREEMENT IS EXPRESSLY AMENDED BY THIS THIRD AMENDMENT,
CONSTITUTE A WAIVER OF, OR CONSENT TO ANY DEPARTURE FROM, ANY PROVISION OF THE
ORIGINAL AGREEMENT, OR ANY OF THE OTHER TRANSACTION DOCUMENTS.
3.6    No Novation. The terms and conditions of the Original Agreement are
amended as set forth in this Third Amendment. It is expressly understood and
acknowledged that nothing in this Third Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
Original Agreement. All "Borrower's Liabilities" under the Original Agreement
shall in all respects be continuing and this Third Amendment shall not be deemed
to evidence or result in a novation or repayment and re-borrowing of such
"Borrower's Liabilities."
Section 4.    CONDITIONS PRECEDENT. THE AMENDMENTS SET FORTH IN SECTION 1 ABOVE
SHALL BECOME EFFECTIVE AS OF THE DATE (THE "EFFECTIVE DATE") ON WHICH EACH OF
THE FOLLOWING CONDITIONS SHALL HAVE BEEN SATISFIED: (I) BORROWER AND LENDER
SHALL HAVE RECEIVED ONE OR MORE COUNTERPARTS OF THIS THIRD AMENDMENT DULY
EXECUTED AND DELIVERED BY THE OTHER; (II) LENDER SHALL HAVE RECEIVED PAYMENT
FROM BORROWER, IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE APPLICABLE
FACILITY FEE AND ANY OUTSTANDING UNUSED FEE PLUS AN AMOUNT SUFFICIENT TO
REIMBURSE LENDER FOR ALL REASONABLE OUT-OF-POCKET COSTS, FEES AND EXPENSES
INCURRED BY LENDER, OR FOR WHICH LENDER HAS BECOME OBLIGATED, IN CONNECTION WITH
THE NEGOTIATION, PREPARATION AND CONSUMMATION OF THIS THIRD AMENDMENT, INCLUDING
BUT NOT LIMITED TO, REASONABLE ATTORNEYS' FEES AND EXPENSES INVOICED AS OF THE
DATE HEREOF; (III) A COPY, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF
BORROWER, OF ITS BOARD OF DIRECTORS' RESOLUTIONS AUTHORIZING THE EXECUTION,
DELIVERY, AND PERFORMANCE, RESPECTIVELY, OF THIS THIRD AMENDMENT AND ANY OTHER
DOCUMENTS TO BE EXECUTED, DELIVERED OR PERFORMED IN CONNECTION WITH THIS THIRD
AMENDMENT.
Section 5.    RELEASE. Borrower, for itself and its successors and assigns, does
hereby fully, finally and unconditionally release and forever discharge, and
agrees to hold harmless, Lender and each of its equity holders and affiliates,
and their respective agents, advisors, managers, parents, subsidiaries,
attorneys, representatives, employees, officers and directors, and the
successors, assigns, heirs and representatives of each of the foregoing, from
any and all debts, claims, counterclaims, setoffs, obligations, damages, costs,
attorneys' fees and expenses, suits, demands, liabilities, actions, proceedings
and causes of action, in each case whether known or unknown, contingent or
fixed, direct or indirect and of whatever kind, nature or description, and
whether in law or in equity, under contract, tort, statute or otherwise, that
Borrower has heretofore had or now or hereafter can, shall or may have by reason
of any act, omission or thing whatsoever done or omitted to be done on or prior
to the Effective Date arising out of, connected with or related in any


3

--------------------------------------------------------------------------------





way to this Third Amendment, the Original Agreement, the other Transaction
Documents, the transactions described therein, the Loan, Lender's administration
thereof, or the financing or banking relationships of Borrower with Lender.
Section 6.    Miscellaneous. This Third Amendment may be executed by facsimile
and in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. This Third Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]


4

--------------------------------------------------------------------------------







EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS third
aMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS THIRD AMENDMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER'S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS THIRD AMENDMENT AND THE
TRANSACTION DOCUMENTS, AND (c) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the day and year first above written.
 
PINNACLE FINANCIAL PARTNERS, INC.




By: /s/ Harold R. Carpenter
Name: Harold R. Carpenter
Title: Chief Financial Officer


 
U.S. BANK NATIONAL ASSOCIATION




By: /s/ Eric Niedbalski
Name: Eric Niedbalski
Title: Vice President







5